DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5 are presented for examination.
Claims 1, 3-5 are allowed.

Invention
The Present invention teaches "A travel control method for a vehicle is provided, which includes: presenting a vehicle traveling on a route to a preliminarily set destination with overtaking information as to whether or not to accept execution of an overtaking assist function for overtaking a preceding vehicle by changing lanes through autonomous travel control; and executing the overtaking assist function when an acceptance input of accepting the execution of the overtaking assist function is detected in response to presentation of the overtaking information. This method further includes: detecting a position of the vehicle on the route; and detecting whether or not there is a traveling direction change point on the route ahead of the position of the vehicle. The traveling direction change point is a point at which the vehicle is required to change its traveling direction. When the distance from the vehicle to the traveling direction change point is shorter than a preliminarily set presentation prohibition distance, the presentation of the overtaking information is not performed.”

Reason for Allowance
Claims 1, 3-5 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 1, 3-5 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 06/27/2022, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 3, 5 are allowed, the claim 4 is also allowed based on their dependency upon the independent claims 1, 3, 5.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Ueda et al. (US Pub. No.: 2019/0283751A1) teaches “A vehicle control device includes a recognizer that is configured to recognize an object around a subject vehicle, a driving controller that is configured to control a speed or steering of the subject vehicle, and a predictor that is configured to predict that a predetermined vehicle will move to a front of the subject vehicle on a subject lane. The driving controller is configured to perform a behavior control in a case where it is predicted that the predetermined vehicle will move to the front of the subject vehicle on the subject lane and limits the vehicle behavior control in a case where it is predicted that the predetermined vehicle does not move to the front of the subject vehicle on the subject lane as compared with a case where it is predicted that the vehicle will move to the front of the subject vehicle on the subject lane.”

         Toda (US Pub. No.: 2019/0283740A1) teaches “A vehicle control device includes a recognizer that is configured to recognize a surrounding situation of a subject vehicle, and a driving controller that is configured to control a speed and steering of the subject vehicle according to map information including a travel route of the subject vehicle and a recognition result by the recognizer. The driving controller is configured to cause the control of the speed or the steering of the subject vehicle to be different between a case where a predetermined point at which a median strip is broken is recognized by the recognizer and a case where the predetermined point is not recognized by the recognizer, while the subject vehicle is traveling in a section in which a lane is separated by the median strip extending in an extending direction of a road indicated by the map information.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667